 1

 2

 3                                   IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                              OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                                 Case No.: CR 14–00043 JST
 8                      Plaintiff,                              [PROPOSED] ORDER TO CONTINUE
                                                                SUPERVISED RELEASE VIOLATION
 9              v.                                              HEARING DATE TO NOVEMBER 30,
                                                                2018
10    SANTWAN EDWARDS,
11                      Defendant.
12

13         Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS:

14         1.         Given that an Amended Form 12 petition has been filed alleging that Mr. Edwards

15                    violated the terms of his supervised release;

16         2.         Given that the parties need time to assess the violations and to prepare this case for a

17                    potential disposition;

18         3.         Given that this is a post-conviction proceeding and that the Speedy Trial Act does not

19                    apply;

20         Based on these findings, IT IS HEREBY ORDERED that the November 2, 2018, supervised

21   release violation hearing date is vacated and reset to November 30, 2018, at 9:30 a.m., for a status

22   hearing or possible disposition.

23
                     IT IS SO ORDERED.
24

25
     Dated:          October 29, 2018
26                                                              HONORABLE JON S. TIGAR
                                                                United States District Judge
27

28

     [PROPOSED] ORDER TO CONTINUE HEARING
     EDWARDS, CR 14–00043 JST
                                                            1
